Having considered the testimony on behalf of the petitioner and the respondent, it is the opinion of this court:
1. That the payment of compensation by the respondent based upon a wage of $10 per week and three meals a day is all that the petitioner was entitled to under the Workmen’s Compensation act, and his compensation rate of $10 per week as paid was correct.
2. The contention of the petitioner that his wages should be computed as $30 a week, based upon $10 wages and $20 per week tips was untenable. The Workmen’s Compensation act of New Jersey specifically excludes “gratuities received from the employer or othershence, tips received by a waiter cannot be computed as earnings in determining claimant’s compensation rate.
I find that the petitioner has been adequately compensated for his disability resulting from the accident alleged in the formal petition filed in this cause.
It is therefore ordered, adjudged and decreed that the claim for compensation filed by the petitioner April 3d, 1937, be and hereby is dismissed.
John C. Wegner, Deputy Commissioner.